*”   863



                        OFFICE                     OF THE ATTORNEY     GENERAL   OF TEXAS
                                                              AUSTIN




   Honorable George H. Sheppard
   Comptroller of Public Amounts
   Austin,                  Texaa

   Dear              Sir;




                                                                                 cent   letter   read-




                                                       of License
                                                           poaitlon  Fees  Col-
                                          ember 1, 1943, the Comlaaion-
                                          th the State Treaaurer aa
                                            moneys   received     by him Prom
                                          the proviaiona of thla Act,
                                      separate     fund known aa the
                                      oy fund’ and to be used for
                     expenaer inaumed in inspeating, regulating and
                     printing blank forma to be furnished such em-
                     ployment agenoiea by the Coomiasioner and the
                     aame, together vlth balanae on hand in ruch fund
                     on the effective  date of this Act, is hereby ap-
                     propriated for said purpo~e,~ and all suoh ex-
                     penditures #hall be verified by the peraon to
                     vhom ruoh paymenta are made and on the epprov-
                     al or such expenditures by the Comiasioner it



)Itr~oy”~,“,r.r.n”          .I --   --r-..---..-
Bonorable Oeorge        If, Sheppard, page 2


      shall be the duty of ths Comptroller       of the State
      to drav his varrant on the Treasurer of the State
      for the amount or suoh sxpenditures in favor of
      the person olaimlng the aame, to be paid out of
      the gesIployaent agency fund.'       On September 1,
      1943, all moneya remaining     in ruah l  peolal fund
      and all moneTa thereafter reoeived by the Cow
      mudonor     frao   llosnse few under this Aot shall
      be paid into and beoome a part of the Oeneral
      Revenue Fund.    *

            ‘For 8o180years the Bsplo~nt   Agenoy Peer
      oolleoted under the lav repealed by the above
      aot ha?8 been deposited ia the General Revenus
      Fund  and plaoed to the aredlt of a rpeolal aa-
      oount oarrled in the Oomptroller*s Appropriation
      Ledgers as ~EmploymentAgenor Ice Acoouut.~
           ‘The ?orty-fifth  Iaglslature   appropriated
      these feea by plaolng lo the general    appropria-
      tion bill the r0ii0ving8
             “‘All employment agenor licenre   fees, to-
      gether with any unexpended balanoe oi suoh feea
      remaining on hand at the end of any ilsoal year
      are hereby appropriated for the purport or ruper-
      vising ,employment agenoies and the dlstrlbutlon
      of farm labor, lnoludfng salaries aud other neo-
      eaaary expenses for eaoh of the ilsoal years end-
      lng August 31, 1938 aud Auguat 31, 1939, and that
      no 8u emisor     or other smployse shall be aid m
      than i 135 per month out Of luoh feel.      Al P nonha
      oollected    for employment agenoy lloense fear
      shall be deposited in the State Treasury in a
      speolal fund knovn aa *The Private Employment
      &my     Fund.“’

           'The For+rlxth            Iaglalature plaoed in its
      general appropriation          blll the follovlngt
      "8                                       For the Years ZauUng
                                              August 31    A”;&31
                                                 1940
          (Out of Hmployment Fund)
      1 Supervisor .* . . . . . . . . * . . . . . $2,100.00   ~2,100.00
      2 Asslatsnt  Qupervlsor......                1,500.OO    1,500.oO
                                                                             865

honorable Oeorge II. Sheppard, page 3



     z Stenographer ,...r..
       Trmeling
     5 Stationery,
                   expettae8.~.~~~~~
                                    . ..i..*$l.3!i!i.,~
                      printing, post-
                                                        .
        age, 0rri0e supplle8,              tele-
        phone, telegraph and ex-
        pre8a~.w~R~~..~.......~.~                   200.00     200.00
     Total from lkploysmixt Fund $5,65O.OO                   45AO.00     ’
            %ubjeot to the llRitationr     wt forth in the
     provlaions appearing at the end of this Aot, all
     enplomnt        lganoieq, liOer& fees, togsthsr Vitk
     any tutexpanded balauoe of su0h fees remaining on
     hand at the end of t& flsoal year, are hereby
     appropriatedfar the purpose       of supervising      sa-
     plopsent agenctos and the distribution           of fma
     labor,    f OF eaoh of the time1 gew8 ending August
     3i, 1940,     attd AU&urt 31, 1941.
          *The Forty-seventh LegiabtuP’e plaoed in ita
     general appropriation bill the follovlngt
                                              For tke Years pzd
                                             August 31,        ? 1,
                                                          August
                                                             1943
        (Out oi Erployissnt &mar               Fe:zi2
     Sdu-1~   and JUlntenanae t
     18. Superviaor,.............$2,100.00
     lg. AsLboista& 8UpsrVlsOF..            . . 1,500.OO
     20. Steno rapher . . . ...*..*..           1,3p~
     21. Wars !fIng erpensea..~...                    .
     22. StaWmsry, printing,               past-
          age,      c2ftt38 suppltea,
          telephone, telegraph and
          expreaa..4........b..8~                 500.00        500.00
     Total from mlownt               Ageucry
         Fe.8                                 $5,950.00      ~5,9500.00 ’
                ‘There   vas   no rldor   on this bill.
            lu the 0108s of the fiaoal year enay Aue-
     ust 31 1939, there va8 an unused   balance o
     &29.2b rhlah va8 carried forvard on the Goap-
     troller’s  books to the next yew lo eo u p t.
                                                           866

Honorable ffeorge H. tlheppard, pago 4


           'At the alose of the fisoal year ending Aug-
     ust   31, 1940, there vas an Uwred balance of
     43,981.X.     Thlr balance vaa not carried SorVard
     although it oould hare been flprobably     uould
     have been if the need had arL8eo.
               the close of the fiso81 yeu ending Aug-
             “At
     ust   31,1941, there vas an unused balams of
     41.898.27 or that year rscelpta.   This balanor
     vaa not onrrisd forward be@aure the nev bioae9al
     appreiation    bill failed to appropriate ‘any
     unexpended baluroe' a8 the previous bill had
     done.
             .At the dose 0s the flaoal year ending
     August 31, 1942, them vaa an Unused balanoe of
     41,464.5Ji   of that year receipts. 'ihia, balanas
     uas not aarrled Sorvard for the reason rtated
     xiextYi50ve1
           ‘At the effeatlve  date of House Bill NO.
     264 there vaa au Unexpended unenoumbered btianoe
     of approximately $1,500.00 in the aurrent fiaaal
     year aaaount . The fess   nov being aolleatsd under
     the nev aat are being depo8lted ia a 8peOlal fund
     in the Treasury   vhloh, in keeping vlth the aat,
     is titled   Qmploysumt &enoy Fund.’ It Is repa-
     rate and apart from Oeneral Revenue Fund.
           ‘Xttorder that the Labor GoIa8is8ioner and
     the Coagtroller night kKiOVjust Vhat mOMy8 are
     nov available for expenditure in thla oomeotlon
     your anavers to the following queatlona are re8-
     peatfully repueatedr
           '1.  Doea House Bill lo. 264 appropriate and
     nov make available for expenditure all or elthsr
     Of the baleno    remaining   UQU8edin the Employ-
     atent Agenoy Fee Aoaount   at the close of the fla-
     aal yeara ending in 1940, 1941, or 19&2?
          “2. Doea Bouoe Bill Ho. 264 appropriate
     the Ra loysmnt Agemy  Fees aolleoted ainae Au&rut
     31, 19&2, and vhiah nov remain unexpended and
                                                                      867

aonorable Oeorge R. Sheppard, page 5


     unenaumbered in the apealal aooount in General
     Rlvenue Fund?
           “3. IS you SnSVeP queatlon No. 2 in the
     negative, then Pro the fees at111 available un-
     der ths general appropzlation bill for tie pay-
     ment of the itsme set out in that bill?
           “4. If yo3 anever either question 1 or 2
     In the afflrmatlve,   then would the Oomptroller
     .be authorised to transfer auy OS auah balance or
     balaaoss front the Oensral Revenue Fund into the
      lRmployment Agenay Fund’  referred to as a rpe-
     oial rum
           m. . . . I

            Your attention ir dlreoted to the partloulu     vording
and phraseology of the above quoted seotlont
            I        The ComUesionsr ahall deporlt vlth
     the 3&t; l!reaIurer           all moneys reaeived by
     him.     . . to be held’&  ieplrate fund knovn aa
     the tenmloment agen            ’ . . . and the 8R.M
     together    with balane          d In auoh fund on t&e
     effestlve    date of this Aot, la hereby approprlat-
     8d, . . , @to. , , .s (amghaSi8 0~28)
           In enacting the above qxoted provirion into lav, the
Legielature may have arsumed that there erlrted a balance on
hand in s fund~:designated aa the *employment agenty fun&.” If
euch were the caac it Was a mistaken assumption.
           It Is true, as pointed out In your letter,  that the
45th Legislature emoted into lav the follovlng provlrionst
           I       All moneys oolleoted   for employment
     ageney’lktae     tee6 shall be deposited in the
     State Treasury in a lpsolal fund knovn en ‘The
     Private Baploxmsnt Agenay Fund.lv     (IWpheal%‘-
     oura)

          In sn effort to render 8ffSetlVe  the obviously ln-
tended appropriation in Section 4 of Rouse Bill Ro. 264,
aupfa, ve might assume that the Leglalature Intended to ap-
propriate vhat may have been asrunsd to have bean an uousad
                                                                              868


Xonoreble Goorgo B. Shepprsd, peg. 6


balmwe in ‘The Private 3Wployment &genay Fund.” Upon further
examlnatlon, however, ve find a8 emphasisad in your letter,
that the 46th Legislature simply appropriated ‘the unexpend-
ed belanoe of 8uch fee8 for the purpore of rupervlslng em-
ployment 8gencier . . . ior eroh o? the rimsal yrerr ending
Augurt 31, 1940, and Augu8t 31, 1942.’ Shoe the 46th bgir-
lature did not rpeoify thet       the fee8 oolleoted in 1940 and
1941 nor the ‘unexpended balanoeg in the “Privete           Employment
Agenoy Fund” should be plaoed in a rpeola;           fund, the ef’ieot
vaatt;s!e     the unexpended balinae lrom The Private Baplo
             together uIth the fQer oolleoted In 1940 and 194’           a,
into uhet’ls  oom8only   reierred     to  e8  the  germ%1  lund,  there-
by depleting the rpeoiel f+und oreeted by the 45th kgirleture,
There then remained no belanoe on hued ia “The Private Ba-
ploynent Agenoy Fund.” The 47th Legislature apgroprieted
PO money to the ‘i’dVAt.      fhploylobnt    &8nOy   Fund nor 1)88 8ny
unexpended be&me appropriated.            The unexpended belanae on
hand on the erreotive    date    or Haute Bill No. 264 uar not in
may rpeoiel fund nor in any other ‘ruoh fund” a8 OoAteapleted
in the bat.
            Ye aennot aonrtrue the langtLag* u8ed a8 evinaing
a legirlatlve     intent to eppropriate vhat you term the balance
in the eooouut oarried on your books a8 the “mPployme&~
op Fee Aoaount.’ fhi8 bel8noe io not a balanoe in a rpeaial
rund, but 8imply repre8XGTie           Ufferenoe   between the amount
or certain fee8 depoalted to the credit or the general fund
and the vZthdrawal8 from the general fund iOr oertaln            author-
lted pUXpO808.      Thh   ooiue8 about by Virtue Or the legirletive,
praotloe. from time to time In the .biennlel 89 oprlation
bi118, to 5ewure the Labor CoPrPPis8ionQJr’8 aut I?ority to drev
egain8t oerteln appropr~atlons from the general fund by the
yardrtlak 0r the amount 0r ire8 thet he depo8lted to the
credit of the general fund.        This 18 entirely    different from
6 “rpeal81 fund.”       The lenguege ured by the bglrlature        in
thi8 Aat evldenoe8 the puTpore to appropriete a belame In a
Qp00m      mid,@ end In our oplnlon, the root that the 8pOGhl
fund doe8 not exist doe8 not authorize u8 to eonrtrue the bill
to appropriate any sun 0r money        rma the generel     fund.

          Your riX8t three quertion8 8re thererore en8Yered
in the negative which render8 W maPeP to quertfon Ho. 4
unneoe8mry.
                                                Your8   very truly